People v Anonymous (2017 NY Slip Op 02509)





People v Anonymous


2017 NY Slip Op 02509


Decided on March 30, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2017

Tom, J.P., Moskowitz, Feinman, Gische, Kapnick, JJ.


3982/11 3562A 116/14 3562

[*1] The People of the State of New York, Respondent,
vAnonymous, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Brittany N. Francis of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Lori Ann Farrington of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Ethan Greenberg, J.), rendered July 22, 2014, convicting defendant, upon his pleas of guilty, of criminal sale of a controlled substance in the third degree and burglary in the third degree, and sentencing him, as a second drug felony offender, to an aggregate term of three to six years, unanimously affirmed.
Defendant received ample opportunity to make a motion to withdraw his pleas, in a process that extended over many adjournments, in which defendant received the advice of several successive attorneys. The record, as a whole, does not support the conclusion that the court coerced defendant into deciding not to proceed with such a motion. Furthermore, at a time when it was unclear whether defendant still wished to withdraw his pleas, defendant's ultimate counsel did not take a position adverse to his client by making a simple and accurate statement that a plea withdrawal motion had little chance of success; accordingly, unlike the situation of an actual conflict (see e.g. People v Mitchell, 21 NY3d 964 [2013]), the court was not obligated to relieve this attorney sua sponte.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 30, 2017
CLERK